           Case 1:19-cv-03424-CKK Document 17 Filed 08/06/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    JOHN FIORENTINE et al.,
               Plaintiffs,
          v.
                                                  Civil Action No. 19-3424 (CKK)
    SARTON PUERTO RICO, LLC D/B/A
    IKEA PUERTO RICO,
               Defendant.


                                     Memorandum Opinion
                                       (August 6, 2020)

         This case concerns a putative class action involving alleged violations of the Telephone

Consumer Protection Act (“TCPA”). Now pending before the Court is Defendant’s Motion for

Leave to File Document Under Seal (“Motion to Seal”), ECF No. 13. Upon consideration of the

briefing, the relevant authorities, and the record as a whole, 1 the Court GRANTS Defendant’s

Motion to Seal.

                                        I.   Background
         On November 13, 2019, Plaintiffs John Fiorentine and Kim Kravitz (“Plaintiffs”) filed this

action against Defendant Sarton Puerto Rico, LLC d/b/a IKEA Puerto Rico (“Defendant”) alleging

violations of the TCPA. See Compl. ¶¶ 1-3. Plaintiffs filed their complaint with the United States

District Court for the District of Columbia. See id. ¶¶ 8-9. In lieu of filing an answer, Defendant

filed a Motion for Transfer of Venue (“Motion to Transfer”). That motion relies, in part, on




1
    The Court’s consideration has primarily focused on the following:
      • Compl., ECF No. 1;
      • Def.’s Mot. for Transfer of Venue, ECF No. 11;
      • Def.’s Mot. for Leave to File Under Seal (“Def.’s Mot.”), ECF No. 13;
      • Def.’s Mot., Ex. 1, ECF No. 13-1 (the “Franchise Agreement”); and
      • Pl.’s Opp’n to Def.’s Mot. to Transfer Venue (Pl.’s Opp’n), ECF No. 14.
                                                 1
          Case 1:19-cv-03424-CKK Document 17 Filed 08/06/20 Page 2 of 3




references to a franchise agreement between Defendant and IKEA (the “Franchise Agreement”).

See Def.’s Mot. at 3.

       In support of its Motion to Transfer, Defendant filed the Franchise Agreement under seal

with the Court. And, in accordance with Local Rule 5.1(h), Defendant also filed its accompanying

Motion to Seal therewith. On February 28, 2020, the Court requested Plaintiffs file any opposition

to either the Motion to Seal or the Motion to Transfer by March 19, 2020. See Min. Order, Feb.

28, 2020. On March 19, 2020, Plaintiffs filed an opposition to Defendant’s Motion to Transfer,

but did not object to its Motion to Seal.

                             II.    Legal Standard & Discussion

       “[T]he decision as to access (to judicial records) is one best left to the sound discretion of

the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.” United States v. Hubbard, 650 F.2d 293, 316–17 (D.C. Cir. 1981) (quoting Nixon

v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978)). In this Circuit, “the starting point in

considering a motion to seal court records is a ‘strong presumption in favor of public access to

judicial proceedings.’” EEOC v. Nat’l Children’s Ctr. Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996)

(quoting Johnson v. Greater Se. Cmty. Hosp. Corp., 951 F.2d 1268, 1277 (D.C. Cir. 1991)). In

Hubbard, the D.C. Circuit identified six factors that might act to overcome this presumption:

       (1) the need for public access to the documents at issue; (2) the extent of previous public
       access to the documents; (3) the fact that someone has objected to disclosure, and the
       identity of that person; (4) the strength of any property and privacy interests asserted; (5)
       the possibility of prejudice to those opposing disclosure; and (6) the purposes for which
       the documents were introduced during the judicial proceedings.
Nat’l Children’s Ctr., 98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22).

       In light of these factors, the Court finds that Defendant has overcome the presumption in

favor of public access, with regards to the Franchise Agreement. First, Defendant explains that

the Franchise Agreement is “a business/trade secret and is considered protected and highly

                                                 2
         Case 1:19-cv-03424-CKK Document 17 Filed 08/06/20 Page 3 of 3




confidential.” Def.’s Mot. ¶ 3. Relatedly, “the public dissemination of [the Franchise Agreement]

could cause injury in fact to the businesses of the parties” to that agreement. Id. ¶ 4. Defendant

only decided to file the Franchise Agreement with the Court under seal, because it believes the

document is “critical to this Court’s ability to evaluate the merits of the Venue Transfer Motion.”

Id. ¶ 3. These facts weigh in favor of preserving the confidentiality of the Franchise Agreement,

particularly in consideration of the final three factors of the Hubbard analysis. See G&E Real

Estate, Inc. v. McNair, No. CV 14-418 (CKK), 2020 WL 956469, at *5 (D.D.C. Feb. 27, 2020)

(applying the Hubbard test and granting a motion to seal documents reflecting “confidential

business information”).

       Finally, the Court also notes that Plaintiffs have not filed any express objection to

Defendant’s Motion to Seal. Accordingly, Plaintiffs have not shown any need for public access to

the Franchise Agreement, or the extent of previous public access to this document, if any. The

absence of any such objections from Plaintiffs further weighs in favor of preserving the

confidentiality of the Franchise Agreement.

                                     III.     Conclusion

       For the reasons above, the Court GRANTS the Motion to Seal, ECF No. 13. An appropriate

order accompanies this Memorandum Opinion.




                                                3
